UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1273



HALLIE N. STONE,

                                              Plaintiff - Appellant,

          versus


SULLIVAN’S AUTO BODY, (Trading as) its assign-
ees, and for successors in interest; RICHARD
L. SULLIVAN, JR., Owner, individually in his
private capacity; JOHN RICE, Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-483-A)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hallie N. Stone, Appellant Pro Se. Richard L. Sullivan, Jr., John
Rice, Fredericksburg, Virginia, Appellees; Mary Gillen Fenske, KAL-
BAUGH, PFUND & MESSERSMITH, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hallie N. Stone appeals the district court’s orders (1) dis-

missing her complaint for lack of subject matter jurisdiction, (2)

denying her motion for reconsideration and to amend her complaint,

(3) denying her motion for “a rule to show cause why [the Defen-

dants’ attorney] should not be held in criminal contempt.” Our

review of the record and the district court’s opinions discloses no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Stone v. Sullivan’s Auto Body, No. CA-97-483-A

(E.D. Va. Dec. 5, 1997; Jan. 9 & Jan. 16, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2